Title: To George Washington from Major General Thomas Conway, 29 December 1777
From: Conway, Thomas
To: Washington, George



Sir
Camp [Valley Forge] the 29th Xber 1777

Coll fitzgerald mentionn’d to me yesterday that your excellency Wish’d to Know the method I intended to proceed upon in the new office to Which I was appointed. the first stepp, is to take your orders concerning the instruction of the troops the returns of Which Models, are to be sent to the Different Regiments concerning the Cloathing, arms, rations, Regimental pay Books, &c. &c. are not yet printed, nay I Believe the form of these returns is not yet Determin’d by the Board of War, and some time may elapse before they are sent Down, and of consequence before I can commence the reviews. in order to Make use of every Moment I propose to your Excellency to Beginn Without Delay the instruction of the Troops. the Method I thought the Most efficacious is to assemble one or two officers and noncommission’d officers from each Regiment in pott’s grove or some other convenient place your excellency may Direct; there to instruct them in all Manœuvres necessary for a Battalion, a Brigade, a Division, this I think I can with some assiduity effect in a Month’s time. when the officers and non commission’d officers are thoroughly instructed, they are to repair to their respective Regiments in order to spread the instruction. I have seen this followed Both in the imperial and french armys, and more than two hundred thousand men train’d up in the space of three Months. no

army wants instruction more than this army, where no two Regiments Manœuvre alike, and where there are hardly two officers in each Regiment able to command the Manœuvres. it is impossible for a general to promise himself any solid success with Such troops Let the men be ever so Brave, and the generals plan ever so judicious and well form’d. it is also impossible that the commander in chief should personnally attend this instruction, as his whole time must be taken up in Watching the ennemy, in opposing the ennemy’s Designs, and in carrying his own into execution. having been employd constantly in training up troops, and having been concern’d in working on the Late instruction given to the french army I accepted of the office of inspector general with the view of being instrumental to the Welfare of the cause, and to the glory of the commander in chief in Making his troops fitt to execute his orders. the rank of Major General which was given me is absolutely requisite for this office in order to be vested with proper authority to superintend the instruction, and the internal administration. there is no inspector in the european army under a Major general. however sir if my appointment is productive of any inconvenience or any Ways Disagreeable to your excellency, as I neither apply’d nor sollicited for this place, I am very readdy to return to france where I have pressing Business; and this I will do with the More satisfaction that I expect even there to be usefull to the cause. I am With Respect Sir your obedt humble servant

Ts Conway

